United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 24, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-51354
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GUILLERMO PARRA-LUNA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-02-CR-497-1
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Guillermo Parra-Luna appeals his guilty-plea conviction for

conspiracy to transport aliens for profit and illegal

transportation of an alien, in violation of 8 U.S.C. § 1324.

Parra-Luna argues that the district court failed to comply with

FED. R. CRIM. P. 11 and thus that his guilty plea was unknowing

and involuntary.

     Parra-Luna did not challenge the court’s compliance with

FED. R. CRIM. P. 11 in the district court.   His argument is


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51354
                                -2-

therefore reviewed for plain error.    United States v. Reyes, 300

F.3d 555, 558 (5th Cir. 2002).

     Parra-Luna argues that the court deviated from FED. R. CRIM.

P. 11 when it failed to inform him of a mandatory minimum

sentence, failed to inform him of departure provisions in the

Guidelines, and failed to inform him of the effect of supervised

release.   The statutes setting forth the penalty for Parra-Luna’s

offense do not set forth a mandatory minimum sentence.     See 8

U.S.C. § 1324(B)(i) and (ii).    We have reviewed the

rearraignment transcript and it amply reflects that the court did

not deviate from FED. R. CRIM. P. 11 when it admonished Parra-Luna

with respect to the issues raised by Parra-Luna.    Thus, Parra-

Luna’s argument that the court’s violations of FED. R. CRIM. P. 11

rendered his guilty plea unknowing and involuntary is without

merit.

     Parra-Luna also asserts in a conclusional fashion that the

court violated FED. R. CRIM. P. 11 by failing to inform him that

his offense level could have been reduced had he provided

substantial assistance to the Government.    He also asserts in a

conclusional fashion that the district court misapplied the

Guidelines when it sentenced him.    He fails to indicate how he

may raise such a challenge in light of the appeal waiver

contained in his plea agreement.    These conclusional assertions

do not meet the requirements of FED. R. APP. P. 28(a)(9); see

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).     These
                          No. 03-51354
                               -3-

issues are inadequately briefed and are deemed abandoned.   See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.